NUMBER 13-18-00381-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


                          IN RE MARGARITO TRUJILLO


                       On Petition for Writ of Mandamus.


                                        ORDER

  Before Chief Justice Valdez and Justices Rodriguez and Benavides
                           Order Per Curiam

      Relator Margarito Trujillo filed a petition for writ of mandamus in the above cause

on July 13, 2018. Through this original proceeding, relator seeks to compel the trial court

to withdraw its order of May 17, 2018 granting turnover relief and appointing receiver

Ignacio Garza. The Court requests that the real parties in interest, Bobby Burrows,

Ignacio Garza, CESMT, LLC, or any others whose interest would be directly affected by

the relief sought, file a response to the petition for writ of mandamus on or before the

expiration of ten days from the date of this order. See TEX. R. APP. P. 52.2, 52.4, 52.8.

      IT IS SO ORDERED.
                              PER CURIAM

Delivered and filed the
17th day of July, 2018.




                          2